Citation Nr: 1420266	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972, including service in Vietnam.  In connection with his participation in combat, the Veteran received the Purple Heart and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In April 2012, the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing held at the RO.  A copy of the hearing transcript is associated with the claims file.


FINDINGS OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  As the Board's decision is favorable to the Veteran, no additional notice or development is required.  

Currently, the Veteran has been granted service connection for:  posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling since 2009; wound to muscle group X of the right foot and ankle, evaluated as 10 percent disabling since 1972; wound to muscle group XII of the left thigh, evaluated as 10 percent disabling since 1972; and two noncompensable wound scars, one of the scalp and the other of the right forearm, since 1972.  When the Veteran submitted his claim for TDIU in December 2010, the combined evaluation for his service-connected disabilities was 60 percent.  38 C.F.R. § 4.25.  Importantly, all of his service-connected disabilities result, at least in part, from an April 1971 combat incident and, so, must be considered as a single disability.  38 C.F.R. § 4.16(a)(2).  Thus, the Veteran met schedular criteria for consideration of TDIU at all times during the pendency of the appeal.

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran's post-service employment experience consists almost entirely of a 37-year career with a metal forming company which began shortly after he left service and ended in February 2009.  He asserts that he lost that job due, in significant part, to poor relationships with supervisors which stemmed from problems with anger management.  His characterization has support in the medical record.  See February 2009 VA Treatment Plan Note ("Vet[eran] was told to get treatment for anger issues by workplace.").  The VA clinical psychologist who evaluated the Veteran's PTSD indicated, without further explanation, that he could not offer an opinion regarding the impact of the Veteran's PTSD on occupational functioning without resort to speculation.  See January 2011 VA Examination Report.  He did opine, however, that the Veteran's mental and physical condition played a role in the termination of the Veteran's employment in late February 2009.

Another VA physician examined the Veteran for the purpose of evaluating his physical disabilities and concluded that the Veteran was limited to, at most, part-time work due to physical limitations.  See February 2011 VA Examination Report.  In short, the medical evidence, including VA examinations conducted in January and February 2011, establish that the Veteran would be unable to retain employment requiring constant interactions with others and, in addition, would be unable to retain full-time employment that required physical labor or long periods of standing.  Moreover, the Veteran's past employment and earnings history does not suggest that part-time employment would be anything more than marginal employment for this Veteran.  See, e.g., 38 C.F.R. § 4.17(a).

Residuals of the Veteran's combat wounds preclude full-time physical labor.  The Veteran's education and experience do not suit him for sedentary employment.  Also, the symptoms of his PTSD would adversely impact his ability to obtain and retain either physical or sedentary employment that involved significant interactions with others.  Therefore, the Board finds that the evidence is at least in equipoise regarding whether this combat Veteran is unable to obtain or retain a substantially gainful occupation due to his service-connected disabilities.  Accordingly, with the application of the benefit-of-the-doubt doctrine, he meets the criteria for an award of TDIU.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


